Title: To George Washington from Henry Laurens, Jr., 15 March 1782
From: Laurens, Henry, Jr.
To: Washington, George


                        
                            Sir,
                            Westminster 15th March 1782
                        
                        Your Excellency has no doubt heard of the enlargement of my Father from a very long & painful
                            confinement, he remains however a prisoner answerable to a Call, & is particularly enjoined to make his appearance
                            at the Court of King’s Bench on the 17th of next Month, not to depart the Court without leave; possibly there may be an
                            Attempt to revive his Recognizance, should this happen I know his determination.
                        In my father’s present circumstances he holds himself restricted from corresponding with persons in any of
                            the Belligerent States & even suffers the Mortification of Silence to my Uncle & my Sisters in France, he
                            has therefore directed me to address Your Excellency upon the present occasion, purely to recommend in the strongest terms
                            to Your Excellency’s protection & cordial Regard, the Honorable George James Ludlow of the 1st Regiment of Guards,
                            who became prisoner at Old York in Virginia & is or lately was quartered at Fredericksburgh.
                        Mr Ludlow is Son of the Earl Ludlow, bears an excellent Character in himself, & the Earl
                            notwithstanding Appearances has acted invariably the part of a friend to the Rights of America
                            & of Mankind.
                        My Father Sir is persuaded that what is already said, will be sufficient to engage Your Excellency to extend
                            every possible Act of kindness to The Honorable Mr Ludlow should he be in Want of Money, Your Excellency will recommend
                            him to a person, who will give the fairest Exchange for his Bills which will be duly honored.
                        My Father further begs leave with his Love & most respectful Compliments to introduce The Honorable
                            Mr Ludlow to Mrs Washington—An Acquaintance with the good Lady’s Aimable Family will coincide & conspire to make
                            the Noble Captive as happy as absence from his own will admit of. I have the honor to be, with the highest Veneration, Sir,
                            Your Excellency’s Most Obedient & Most humble Servant 
                        
                            Henry Laurens Junr 
                        
                    